Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

I. DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-21 of U.S. Patent No. 10,691,219. Although the claims at issue are not identical, they are not patentably distinct from each other (see comparison table below for details).

Instant Application
U.S. Patent No. 10,691,219 B2
1. A computer implemented method for conducting machine control, the method comprising: responsive to a detection of a presence of an object in a region of space scanned using a first sensing modality at a first rate of time, performing operations including: receiving an imaging of the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; determining control information based on the first set of object attributes and the second set of object attributes; and responding to the determined control information according to response criteria.
2. The computer implemented method according to claim 1, further comprising scanning the region of space, using the first sensing modality, at the first rate of time, wherein the scanning of the region of space comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.
3. The computer implemented method according to claim 2, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.
4. The computer implemented method according to claim 1, wherein the response criteria includes determining whether to respond to the control information.
5. The computer implemented method according to claim 1, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the obj ect.
6. The computer implemented method according to claim 1, wherein the determining of the first set of object attributes includes identifying a presence of a hand in the region of space.
7. The computer implemented method according to claim 1, further comprising scanning the region of space, using the first sensing modality, at the first rate of time, wherein the scanning of the region of space includes imaging the region of space at the first rate, which provides low resolution imaging of the region of space, and wherein the imaging of the region of space includes using the second sensing modality at the second rate to provide high resolution imaging of the region of space.
8. The method of claim 1, wherein the scanning of the region of space pre-scans the region of space to detect the presence of the object before the imaging of the region of space.
9. The computer implemented method according to claim 1, wherein the first sensing modality and the second sensing modality have overlapping fields of view.
10. The computer implemented method according to claim 9, wherein the second sensing modality includes at least two imaging sensors having overlapping fields of view.
11. The computer implemented method according to claim 1, wherein the second sensing modality includes at least two imaging sensors having overlapping fields of view.
12. A non-transitory computer readable storage medium impressed with computer program instructions for conducting machine control, the instructions, when executed on a processor, implement a method comprising: responsive to a detection of a presence of an object in a region of space scanned using a first sensing modality at a first rate of time, performing operations including: receiving an imaging of the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; determining control information based on the first set of object attributes and the second set of object attributes; and responding to the determined control information according to response criteria.
13. The non-transitory computer readable storage medium according to claim 12, further comprising scanning the region of space, using the first sensing modality, at the first rate of time, wherein the scanning of the region of space further comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.
14. The non-transitory computer readable storage medium according to claim 13, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.
15. The non-transitory computer readable storage medium according to claim 12, wherein the response criteria includes determining whether to respond to the control information.
16. The non-transitory computer readable storage medium according to claim 12, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the object.
17. A system including one or more processors coupled to memory, the memory loaded with computer instructions for conducting machine control, the instructions, when executed on the processors, implement actions comprising: responsive to a detection of a presence of an object in a region of space scanned using a first sensing modality at a first rate of time, performing operations including: receiving an imaging of the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; determining control information based on the first set of object attributes and the second set of object attributes; and responding to the determined control information according to response criteria.
18. The system according to claim 17, further comprising scanning the region of space, using the first sensing modality, at the first rate of time, wherein the scanning of the region of space comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.
19. The system according to claim 18, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.
20. The system according to claim 17, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the object.

1. A computer implemented method for conducting machine control, the method comprising: monitoring a region of space for a presence of an object, the monitoring including: scanning the region of space using a first sensing modality, the region of space being scanned at a first rate of time; and detecting the presence of the object in the region of space; responsive to detecting the presence of the object in the region of space, performing operations including: imaging the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; and determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; comparing the first set of object attributes and the second set of object attributes to determine control information; and responding to the determined control information according to response criteria.

2. The computer implemented method according to claim 1, wherein the scanning of the region of space comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.

3. The computer implemented method according to claim 2, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.

4. The computer implemented method according to claim 1, wherein the response criteria include determining whether to respond to the control information.

5. The computer implemented method according to claim 1, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the object.
6. The computer implemented method according to claim 1, wherein the determining of the first set of object attributes includes identifying a presence of a hand in the region of space.

7. The computer implemented method according to claim 1, wherein: the scanning of the region of space using the first sensing modality provides imaging the region of space at the first rate, which provides low resolution imaging of the region of space; and the imaging of the region of space using the second sensing modality at the second rate provides high resolution imaging of the region of space.

8. The computer implemented method according to claim 1, wherein the first sensing modality and the second sensing modality have overlapping fields of view.

9. The computer implemented method according to claim 8, wherein the second sensing modality includes at least two imaging sensors having overlapping fields of view.

10. The computer implemented method according to claim 1, wherein the second sensing modality includes at least two imaging sensors having overlapping fields of view.

12. A non-transitory computer readable storage medium impressed with computer program instructions for conducting machine control, the instructions, when executed on a processor, implement a method comprising: monitoring a region of space for a presence of an object, the monitoring including: scanning the region of space using a first sensing modality, the region of space being scanned at a first rate of time; and detecting the presence of the object in the region of space; responsive to detecting the presence of the object in the region of space, performing operations including: imaging the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; and determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; comparing the first set of object attributes and the second set of object attributes to determine control information; and responding to the determined control information according to response criteria.
13. The non-transitory computer readable storage medium according to claim 12, wherein the scanning of the region of space comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.
14. The non-transitory computer readable storage medium according to claim 13, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.

15. The non-transitory computer readable storage medium according to claim 12, wherein the response criteria includes determining whether to respond to the control information.

16. The non-transitory computer readable storage medium according to claim 12, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the object.
17. A system including one or more processors coupled to memory, the memory loaded with computer instructions for conducting machine control, the instructions, when executed on the processors, implement actions comprising: monitoring a region of space for a presence of an object, the monitoring including: scanning the region of space using a first sensing modality, the region of space being scanned at a first rate of time; and detecting the presence of the object in the region of space; responsive to detecting the presence of the object in the region of space, performing operations including: imaging the region of space including the object for at least two cycles using a second sensing modality, the region of space being imaged at a second rate of time, for each cycle, that is longer than the first rate of time, such that each cycle imaged at the second rate of time takes longer than the scanning performed at the first rate of time; and determining a first set of object attributes of the object for a first imaging cycle of the at least two cycles; and determining a second set of object attributes of the object for a second imaging cycle of the at least two cycles; comparing the first set of object attributes and the second set of object attributes to determine control information; and responding to the determined control information according to response criteria.
18. The system according to claim 17, wherein the scanning of the region of space comprises: directing at least two emission cycles to form at least two scan patterns from an emission region of the first sensing modality to the region of space, one scan pattern of the at least two scan patterns being different from at least one other scan pattern of the at least two scan patterns; detecting a reflectance of the at least two scan patterns; and determining that the detected reflectance indicates the presence of the object in the region of space.

19. The system according to claim 18, wherein: one scan pattern of the at least two scan patterns is configured to provide sequential emissions from emitters of the emission region in a binary manner such that each of the emitters is turned on and off one at a time; and at least one other scan pattern of the at least two scan patterns is configured to provide simultaneously overlapping emissions from the emitters.
20. The system according to claim 17, wherein the determining of the first set of object attributes and the determining of the second set of object attributes include determining control-portion attributes based at least in part on captured surface detail about the object.






	

II. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8686943 Rafii discloses a system for user interaction with a display device.
US 20130050425 Im et al. discloses a gesture-based user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/04/2022Primary Examiner, Art Unit 2692